Citation Nr: 1000220	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-14 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claims for service connection 
for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not begin in 
service, manifest to a compensable degree within a year after 
service, and competent and credible evidence of a nexus 
between bilateral hearing loss and active military service is 
not of record. 

2.  There is no competent medical evidence of a nexus between 
tinnitus and active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  
38 C.F.R. § 3.303(b) (2009).

Where a Veteran had active and continuous military service 
for 90 days or more and sensorineural hearing loss (as an 
organic disease of the nervous system) becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in, or aggravated by, service, even though there is 
no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
Veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

In order to determine whether the Veteran has current hearing 
loss, the Board looks at the VA examination provided to the 
Veteran in October 2007.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
40
40
70
LEFT
40
55
45
65
50

The October 2007 evaluation revealed that there is a current 
diagnosis of hearing loss pursuant to 38 C.F.R. § 3.385 
(2009).  Thus, the crux of this case rests upon consideration 
of whether the Veteran's bilateral hearing loss began in 
service or is in any way related to active service.  

In this regard, a review of the Veteran's service treatment 
records shows that in a service treatment record dated in 
June 1960, the Veteran had normal hearing in both ears.  An 
evaluation shows that the Veteran passed a whisper test 
bilaterally; however, no audiological evaluation was 
conducted.  A February 1962 treatment record shows that the 
Veteran's ears were popping and he experienced pain in the 
left ear.

In a June 1963 separation examination, the Veteran indicated 
that he had no problems with his ears and an audiological 
evaluation revealed that the Veteran had normal hearing in 
both ears.  See 38 C.F.R. § 3.385 (2009).  On the authorized 
audiological evaluation in June 1963, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
/
0(5)
LEFT
0 (15)
0(10)
0(10)
/
0(5)

The Board observes that service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  The Board has converted 
the ASA units to ISO units in parentheses above.  The June 
1963 evaluation revealed that the Veteran did not have any 
hearing loss pursuant to 38 C.F.R. § 3.385 (2009).

The first evidence of hearing loss is in March 2007, over 40 
years after the Veteran separated from service.  As hearing 
loss did not manifest to a compensable degree within one year 
of the date of separation from service, the presumptive 
regulations are not for application.  See 38 C.F.R. § 3.307.
On authorized audiological evaluation in March 2007, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
35
/
80
LEFT
30
40
35
/
60

The March 2007 evaluation revealed that the Veteran had 
hearing loss pursuant to 38 C.F.R. § 3.385.  The examiner 
noted that the Veteran had gradual hearing loss over the 
years and that he was not exposed to noise.  

As discussed above, in October 2007 the Veteran was provided 
a VA examination for his hearing loss.  Audiological testing 
revealed mild to moderately severe sensorineural hearing 
loss.  The examiner had the opportunity to review the 
Veteran's case file.  The Veteran stated that while in 
service, he shot missiles and did not wear hearing 
protection.  Following basic training he was a helicopter 
mechanic for six months.  Following his time as a mechanic he 
was a radio teletype operator and was exposed to static noise 
in headpieces.  After his period of service, he was a cook 
and then worked for the post office.  The Veteran stated that 
while he was working for the post office he was around 
machinery and no hearing protection was worn.  He added that 
in his free time he rides all terrain vehicles, shoots and 
uses power tools.  He stated that he has had earmuffs for the 
past year, which he uses.  The Veteran reported that his 
tinnitus began a couple of years ago in both ears and 
reported that it is not constant.  The examiner noted that 
during service the Veteran passed a whisper test, showed no 
signs of hearing loss and had normal hearing on his 
separation from service.  The examiner concluded that it is 
less likely that the onset of the Veteran's hearing loss is 
related to his time in service.  

The Board notes that the Veteran's DD-214 shows that his 
military occupational specialty was a radio teletype 
operator.  There is no indication that the Veteran was 
exposed to excessive noise.  The Board notes that subsequent 
to service, the Veteran worked around machinery and in his 
leisure time was exposed to loud noises.  He also did not 
start wearing hearing protection until last year.  Further, 
there is no positive nexus opinion on file linking the 
Veteran's hearing loss or his tinnitus with service.  The 
Board notes that the October 2007 VA examiner did not opine 
on the etiology of the Veteran's tinnitus, however, he looked 
at the Veteran's service treatment records and found no 
evidence of noise exposure.  The records do not contain any 
evidence showing that the Veteran's tinnitus or hearing loss 
may be related to service.  

Additional evidence in support of the Veteran's service 
connection claims for bilateral hearing loss and tinnitus is 
his own lay assertions.  As a lay person, however, the 
Veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  The record does not show, 
nor does the Veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
Veteran's lay statements are entitled to no probative value.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

While lay testimony is competent to establish the presence of 
observable symptomatology, lay testimony is not competent to 
relate the Veteran's bilateral hearing loss to active 
service.  While the Veteran is competent to report ringing of 
the years, the probative evidence of record fails to show 
continuity of symptoms since service.  In fact, even by the 
Veteran's own admission, his tinnitus did not start until "a 
couple of years ago" and no medical report of record 
attributes his tinnitus to service.  See October 2007 VA 
examination report.  The Veteran has failed to provide any 
probative evidence of continuity of symptomatology.  Thus, 
the Board finds that the lay statements are of limited or no 
probative value. 

As the service treatment records are negative for tinnitus 
and bilateral hearing loss, there is a prolonged period 
without complaint of, or treatment for, tinnitus and 
bilateral hearing loss, and there is no medical nexus opinion 
linking the Veteran's tinnitus and bilateral hearing loss 
with service, the Veteran's claims must be denied.  The Board 
has considered the applicability of "benefit of the doubt" 
doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  Thus, 
the Veteran's claims of entitlement to service connection for 
tinnitus and bilateral hearing loss are denied.  

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a notice letter was issued in September 2007, 
prior to the initial adjudication of the claims.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate the claims for service connection.  
The letter also provided the Veteran with Dingess notice.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the Veteran in the development 
of his claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records and VA treatment 
records have been obtained.  VA examination reports are of 
record, and the reports are adequate. 

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


